Exhibit 21.1 SUBSIDIARIES Set forth below is a list of subsidiaries of International Textile Group, Inc. (“ITG”) and, as to each person named, the percentage of voting securities owned, or other bases of control, by its immediate parent as of December 31, 2010. Name State or Jurisdiction of Incorporation Organization Percentage of VotingPower Represented by Securities Owned by the Company on December 31, 2010 Valentec Wells, LLC Delaware 100% Safety Components Fabric Technologies, Inc. Delaware 100% International Textile Group Acquisition Group LLC Delaware 100% Carlisle Finishing LLC Delaware 100% Cone Jacquards LLC Delaware 100% ITG (Barbados) SRL Barbados 100% Cone Denim Jiaxing Limited China Jiaxing Burlington Textile Company Limited China 100% ITG-Phong Phu Ltd., Co. Vietnam Burlington Industries LLC Delaware 100% Burlington Industries V, LLC North Carolina 100% Apparel Fabrics Properties, Inc. Delaware 100% Burlington Worldwide Inc. Delaware 100% Burlington Worldwide Limited Hong Kong 100% Cone Denim LLC Delaware 100% Cone Administrative and Sales LLC Delaware 100% Cone Denim White Oak LLC Delaware 100% WLR Cone Mills IP, Inc. Delaware 100% Cone Acquisition LLC Delaware 100% Narricot Industries LLC Delaware 100% Iskone Denim Pazarlama, A.S Turkey Cone International Holdings, Inc. Delaware 100% Cone Denim De Nicaragua, S.A. Nicaragua 100% Cone International Holdings II, Inc. Delaware 100% Burlington Morelos, S.A. de C.V. Mexico Burlington Yecapixtla, S.A. de C.V. Mexico 100% Cone Denim Yecapixtla, S.A. de C.V. Mexico 100% Casimires Burlmex, S.A. de C.V. Mexico 100% Servicios Burlmex, S.A. de C.V. Mexico 100% Parras Cone de Mexico, S.A. de C.V. Mexico 100% Manufacturas Parras Cone, S.A. de C.V. Mexico 100% Summit Yarns, LLC North Carolina Summit Yarn Holding I, Inc. Delaware Summit Yarn Holding II, Inc. Delaware Grupo Burlpark, S.A. de C.V. Mexico Servicios Burlpark, S.A. de C.V Mexico Commercializadora Burlpark, S.A. de C.V. Mexico Hilos de Yecapixtla, S.A. de C.V. Mexico Immobiliaria Burlpark, S.A. de C.V. Mexico ITG indirectly owns 50% of the capital stock of these entities. ITG indirectly owns 51% of the capital stock of this entity. The remaining 49% is owned by Isko Dokuma Isletmeleri Sanayi Ve Ticaret A.S., Zekeriye Konukoglu, Faith Konukoglu and Oguzhan Gurdogan. The joint venture agreement between these parties contains certain restrictions on the transfer of the stock of the joint venture. ITG indirectly owns 51% of the capital stock of this entity. The remaining 49% is owned by Union Investment Limited. The joint venture agreement between these parties contains certain restrictions on the transfer of the stock of the joint venture. ITG indirectly owns 60% of this entity. The remaining 40% is owned by Phong Phu Corporation. The joint venture agreement between these parties contains certain restrictions on the transfer of the stock of the joint venture. 65.97% owned by Cone International Holdings, Inc., 33.83% owned by Cone Denim LLC, 0.10% owned by Cone International Holdings II, Inc., and 0.10% owned by Cone Acquisition LLC.
